Detailed Action
Claims 1-20 are pending. 
Claims 1-3, 8-15 and 18-20 are rejected.
Claims 4-7 and 16-17 are objected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Yakout (Pub. No.: US 2017/0132329 A1) in view of Han et al (Pub. No.: US 2020/0097601 A1).
As per claim 1, Yakout discloses a method, performed by a server, of integrating and managing a plurality of databases (DBs), the method comprising: -	obtaining a plurality of knowledge graphs related to DBs generated from the plurality of DBs having different structures from one another (Yakout, Fig 1, paragraph 0026, 0028, wherein first knowledge database 110 includes first knowledge graph 112, and second knowledge database 120 includes second knowledge graph 122. Each of knowledge databases 110, 120 may correspond to, e.g., a hardware and/or software system storing information in the form of organized knowledge graphs 112, 122); -	inputting the plurality of knowledge graphs related to DBs related to DB for determining a correlation between data in the plurality of DBs (Yakout, Fig 1, paragraph 0037, 0055, wherein to integrate knowledge from multiple, heterogeneous sources such as knowledge graph 112 and knowledge graph 122 into a unified, mineable framework, it is desirable to match and merge the information found in the constituent knowledge graphs, and leverage the pre-existing relationships and information present in the constituent knowledge graphs); and -	obtaining a virtual integrated knowledge graph output related to DB and comprising information about a correlation extracted from the plurality of knowledge graphs related to DBs (Yakout, Fig 1, paragraph 0037, wherein composite knowledge graph 140, a digital request 142 for information from a knowledge database may accordingly be accurately and efficiently addressed by entities and relationships derived from both first knowledge graph 112 and second knowledge graph 122). Yakout does not explicitly disclose a learning model. However, using a learning model is well known in the art. For example HAN discloses a learning model (HAN, paragraph 0017, wherein the entity analysis platform may use one or more artificial intelligence techniques, such as machine learning, deep learning, and/or the like to determine a probability that a potential identified entity in unstructured data and/or structured data is an entity, a probability that the entity is related to one or more entities, and/or a probability that the entity corresponds to another entity (e.g., an entity in the structured data).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Yakout with Han to use an artificial intelligence algorithm as claimed because this would have provided a way to improve the accuracy and performance of system.  
   
	As pre claim 2, claim 1 is incorporated and HAN discloses an artificial intelligence algorithm that is a learning model trained by using at least one of machine learning, neural network, gene, deep learning, or a classification algorithm (HAN, paragraph 0017, wherein the entity analysis platform may use one or more artificial intelligence techniques, such as machine learning, deep learning, and/or the like to determine a probability that a potential identified entity in unstructured data and/or structured data is an entity, a probability that the entity is related to one or more entities, and/or a probability that the entity corresponds to another entity (e.g., an entity in the structured data).

As pre claim 3, claim 1 is incorporated and Yakout discloses wherein the plurality of knowledge graphs related to DBs comprises: classes corresponding to data fields constituting the plurality of DBs; and instances corresponding to data values included in the plurality of DBs (Yakout, Fig 2-3, paragraph 0032, wherein The entities and edges present in knowledge graph 200 may be totally specified using a list of descriptors having a [subject, predicate, object] format, e.g., a Resource Description Framework (RDF) triple. In particular, the “subject” may correspond to the name of the entity, the “predicate” may denote an attribute of the subject, and the “object” may denote the value of the attribute. For example, a descriptor such as [m1, entity.class, movie] may indicate that entity m1 has a class (or type) corresponding to a movie); 

As pre claim 9, claim 1 is incorporated and Yakout and Han do not explicitly disclose when the plurality of DBs are updated, obtaining an updated integrated knowledge graph by inputting the virtual integrated knowledge graph and updated plurality of knowledge graphs related to DBs generated from the updated plurality of DBs into the learning model related to DB. However, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to modify Yakout and Han to update the corresponding knowledge graphs when the DBs are updated as claimed because this would have provided a way to ensure that the knowledge graphs represent the most updated versions of the databases and thus improve the accuracy and performance of system;

As pre claim 10, claim 1 is incorporated and Yakout discloses storing the virtual integrated knowledge graph (Yakout,  Fig 1, paragraph 0026);

As pre claim 11, claim 1 is incorporated and Yakout discloses storing the virtual integrated knowledge graph (Yakout,  Fig 1, paragraph 0037, wherein digital request 142 may be formulated, e.g., in terms of one or more search strings represented in digital form for processing);

As pre claim 12, claim 1 is incorporated and Yakout discloses identifying classes or instances that are in same relationship with one another but conflict with one another in a value or a format, from among classes and instances included in the virtual integrated knowledge graph; and deriving a standardization candidate for standardizing data fields and data values corresponding to the classes or instances that conflict with one another, based on the virtual integrated knowledge graph (Yakout, Fig 1, paragraph 0070, wherein during the process of expansion at block 720, conflicting pairs may be generated, e.g., wherein an entity in a knowledge graph is paired with more than one other entity in another knowledge graph. For example, pair 915 (p1, p5) in FIG. 9 conflicts with pair 910 (p1, p4)—both pairs 910, 915 cannot exist together, since the performance entity p1 in graph 200 can only correspond to one entity from graph 300 (p4 or p5). Accordingly, one of the conflicting pairs should be removed—inspection shows that pair 915 is incorrect and should be removed. To automatically resolve such conflicts and keep only relevant pair);

Claims 13-15 and 19-20 are rejected under the same rationale as claims 1-3 and 9-12. 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Yakout (Pub. No.: US 2017/0132329 A1) in view of Han et al (Pub. No.: US 2020/0097601 A1) and Costabello et al (Pub. No.: US 2019/0287006 A1).
As pre claim 8, claim 3 is incorporated and Yakout discloses wherein the obtaining of the virtual integrated knowledge graph further comprises: determining, by using the learning model related to DB, a plurality of classes determined to be in correlation with one another among the classes or a plurality of instances determined to be in correlation with one another among the instances as correlation candidates (Yakout, Fig 2-3, paragraph 0032, 0037, wherein The entities and edges present in knowledge graph 200 may be totally specified using a list of descriptors having a [subject, predicate, object] format, e.g., a Resource Description Framework (RDF) triple. In particular, the “subject” may correspond to the name of the entity, the “predicate” may denote an attribute of the subject, and the “object” may denote the value of the attribute. knowledge graph matching/merging on knowledge graphs 112, 122 to generate composite knowledge graph 140. Given composite knowledge graph 140, a digital request 142 for information from a knowledge database may accordingly be accurately and efficiently addressed by entities and relationships derived from both first knowledge graph 112 and second knowledge graph 122). Yakout and HAN do not explicitly disclose receiving a feedback input of a user with respect to the correlation candidates; and updating the learning model related to DB based on the feedback input received from the user with respect to the correlation candidates. However, Costabello discloses receiving a feedback input of a user with respect to the correlation candidates; and updating the learning model related to DB based on the feedback input received from the user with respect to the correlation (Costabello, Fig 7, paragraph 0079, wherein an output interface 222 may transmit an answer to the user. The answer may also include a confirmation request. The confirmation request may ask the user to provide a confirmation as to whether the answer is accurate. A user response—positive or negative—may be used as feedback to update the knowledge graph).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Yakout and Han with Costabello to use user feedback to update the knowledge graph as claimed because this would have provided a way to improve the accuracy and performance of system.

Claim 18 is rejected under the same rationale as claim 8. 

Allowable Subject Matter
Claims 4-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456